UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7794



AHMAD CLARENCE GARLAND,

                                            Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director, SCDC; C. RUSHTON,
Warden, McCormick Correctional Institution; L.
CARTLEDGE, Associate Warden, MCCI, C. KENDALL,
Associate Warden, MCCI; S. LEWIS, Major, MCCI;
I. CULBREATH, IGC, MCCI; GEORGE LONG, MCCI; J.
REED, MCCI; RICHARD P. STROKES; PHILIP MORRIS,
USA,

                                           Defendants - Appellees.



                            No. 01-6091



AHMAD CLARENCE GARLAND,

                                            Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director, SCDC; C. RUSHTON,
Warden, McCormick Correctional Institution; L.
CARTLEDGE, Associate Warden, MCCI; C. KENDALL,
Associate Warden, MCCI; S. LEWIS, Major, MCCI;
I. CULBREATH, IGC, MCCI; GEORGE LONG, MCCI; J.
REED, MCCI; RICHARD P. STROKES; PHILIP MORRIS,
USA,

                                           Defendants - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Florence.    Dennis W. Shedd, District Judge;
Terry L. Wooten, Magistrate Judge. (CA-00-3024-4-19BF)


Submitted:   March 22, 2001              Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmad Clarence Garland, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ahmad Clarence Garland filed a civil action against Defendants

alleging that they violated Garland’s civil rights.    Garland now

appeals the district court’s order clarifying its intent to dismiss

only Phillip Morris as a Defendant in the action (Appeal No. 00-

7794), and a separate order by the magistrate judge denying Gar-

land’s motion for the appointment of counsel (Appeal No. 01-6091).

We dismiss these consolidated appeals for lack of jurisdiction

because the subject orders are not appealable.

     This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders here

appealed are neither final orders nor appealable interlocutory or

collateral orders.

     We therefore grant Appellees’ motion to dismiss in Appeal No.

01-6091, and we dismiss these appeals as interlocutory.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                3